COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00195-CR


Allen James Chiles                        §   From the 432nd District Court

                                          §   of Tarrant County (1206769D)

v.                                        §   February 28, 2013

                                          §   Opinion by Justice Dauphinot

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Lee Ann Dauphinot
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00195-CR


ALLEN JAMES CHILES                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Allen James Chiles challenges the admission of his custodial

statement because there was no affirmative waiver of his constitutional rights

included in the Miranda warnings.2 When a pretrial motion to suppress is denied,

as in the case now before this court, the accused is not required to object at trial



      1
       See Tex. R. App. P. 47.4.
      2
       Miranda v. Arizona, 384 U.S. 436, 475, 86 S. Ct. 1602, 1628 (1966).


                                          2
to the admission of the evidence he sought to suppress. 3 When, however, he

affirmatively states during trial that he has “no objection” to the admission of the

complained-of evidence, as did Appellant, he forfeits any error in the admission

of the evidence at trial, despite any error in the pretrial ruling.4 Consequently,

Appellant presents nothing for review. We overrule his sole point and affirm the

trial court’s judgment.



                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MCCOY, JJ.

LIVINGSTON, C.J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 28, 2013




      3
       Moraguez v. State, 701 S.W.2d 902, 904 (Tex. Crim. App. 1986).
      4
       See id.


                                         3